DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 06 December 2021 has been entered. 

Claim Status:
1c.	Claims 22-31 are pending and under consideration. 


Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in view of Applicants’ amendment and arguments:  
2a.	All of the rejections and objections of cancelled claims 11-21 are moot.

Reasons for Allowance:

3.	The Goldminz et al (Dermatologic Therapy, 24 September 2018, Vol. 31, No. 6, pages 1-3), and Suresh et al (Journal of the American Academy of Dermatology, October 2018, pages 899-904), references are no longer considered to be 102(a)(1) prior art references because the exception under 35 U.S.C. § 102(b)(1)(B) applies to the new claims.  Specifically, the limitations recited in new claims 22-31 are publicly disclosed in the teachings of the inventors’ article, Machler et al., (J Am Acad Dermatol 80.1: 280-281, published online 06 August 2018) (cited on the IDS of 19 December 2019; also, see article 
Conclusion:
4.	Claims 22-31 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647